 In the Matter Of ROBESON CUTLERY COMPANY, INC.andINTERNATIONALASSOCIATIONOF MACHINISTSCase No. 3-C-734.-Decided April 18,1946DECISIONANDORDEROn October 19, 1945, the Trial Examiner issued his intermediateReport in the above-entitled proceedings, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that the respondent cease and desist therefromand take certain affirmative action, as set forth in a copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has considered the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.None of the parties requested oral argument beforethe Board at Washington, D. C., and no argument was had.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the addition noted below :We agree with the Trial Examiner that on May 2, 1945, and atall times thereafter, the Union represented a majority of the em-ployees in the appropriate unit and that on May 8, 1945, and there-after, the respondent refused to bargain with the Union not becauseof any good faith doubt as to the Union's majority status but becauseof the respondent's opposition to self-organization among its em-ployees and to the principle of collective bargaining.The recordshows that the respondent, after its unlawful refusal to bargain withthe Union on May 8, laid off 9 union members, which left the Unionwith 42 members out of the remaining 91 employees in the appro-priate unit.However, inasmuch as the lay-offs were made on a dis-criminatory basis, as detailed in the Intermediate Report, we find,as did the Trial Examiner, that the lay-offs do not impair theUnion's previously established majority status.'Moreover, we wouldIN. L. R.B. v Bradford Dyeing Association,310 U S 318Franks Bros Co vN. L R B ,321 U. S. 70267 N. L R. B, No. 64692148-46-vol 67-32481 482DECISIONSOF NATIONALLABOR RELATIONS BOARDarrive at the same conclusion even if the lay-offs had not been violativeof the Act, because they occurred after the respondent's refusal tobargain with the Union.Under all the circumstances, we find, forthe reasons stated in our Supplemental Decision inMatter of KarpMetal Products Co., Inc.,2that the policies of the Act will best beeffectuated by requiring the respondent to bargain collectively withthe Union.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Robeson Cutlery Company,Inc., Perry, New York, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists, or any other labor organization of its employees, by layingoff or refusing to reinstate any of its employees, or by discriminatingin any other manner in regard to their hire or tenure of employment,or any term or condition of employment;(b)Refusing to bargain collectively with International Associa-tion of Machinists as the exclusive representative of its productionand maintenance employees, including the stock clerk and shippingclerk, but excluding working foremen, office, clerical and supervisoryemployees, in respect to rates of pay, wages, hours of employment,and other conditions of employment;(c)Dominating or interfering with the formation and adminis-tration of any labor organization of its employees, and contributingsupport thereto;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist International Association of Machinists, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Harry Van Scoter, Ray Arnold, and Charles J.Passamonte full and immediate reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges;(b)Make whole Charles J. Passamonte, Harry Van Scoter, LeroyMason, Ruby Converse, Marie Calkins, Ray Arnold, Charles Krauss,251N L R.B 621 ROBESON CT-TLT`RY COMPANY, INC.483Grace Krauss, and Cassius Howe, for any loss of pay they may havesuffered by reason of the respondent's discrimination against them,by payment to each of them of a sum of money equal to the amountwhich he or she normally would have earned as wages from the dateon which he or she was laid off to the date of reinstatement or offerof reinstatement, less net earnings during said period;(c)Upon request, bargain collectively with International Associa-tion of Machinists as the exclusive representative of its productionand maintenance employees, including the stock clerk and the ship-ping clerk, but excluding the working foremen, office, clerical andsupervisory employees, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(d)Refrain from recognizing the Cooperative Committee, or anysuccessor thereto, as the representative of its employees for the pur-poses of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment;(e)Post at its plant at Perry, New York, copies of the notice at-tached to the Intermediate Report, marked "Appendix A." 3Copiesof said notice, to be furnished by the Regional Director for the ThirdRegion, shall, after being signed by the respondent's representative,be posted by respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are custo-marily posted.Reasonable steps shall be taken by the respondentto insure that said notices are not altered, defaced, or covered byany other material;(f)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply therewith.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr Francis X Helgesen,for the Board.MacFarlane, Hariis& Goldman,of Rochester, .\' Y,by Mr. Harrtl D. Goldmoil,for the respondentMessrsJ Paul KesslerandH. I. Smith,of Rochester, N Y. for the UnionSTATEMENT OF THE CASEUpon an amended charge duly filed on June 19, 1945, by International Associa-tion of Machinists, A F. of L, herein called the Union, the National Labor Rela-'Said notice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words, "The Recommendations of a Trial Examiner"and substi-tuting in lieu thereof the words,"A Decision and Order " 484DECISIONS OF NATIONALLABOR RELATIONS BOARDtions Board, herein called the Board, by its Regional Director for the ThirdRegion (Buffalo, New York), issued its complaint dated June 20, 1945, againstRobeson Cutlery Company, Inc, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1). (2), (3), and (5), and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notice of hearing were duly served uponthe respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) from on or about April 1, 1944, engaged in acts of inter-ference, restraint, and coercion ; ' (2) on or about August 1, 1944, did inaugurate,create and establish a labor organization among its employees known as theGrievance Committee,' hereinafter called the Committee, and at all times sinceAugust 1, 1944, has dominated and interfered with the administration and func-tioning of the Committee and contributed financial and other support to theCommittee; (3) on specified dates during May and June 1944 laid off CharlesJ.Passamonte, Ray Arnold, Harry Van Scoter, Charles Krauss, Leroy Mason,Grace Krauss, Ruby Converse, Cassius Howe, and Marie Calkins because oftheir membership and activity in the Union and thereafter reinstated six namedemployees and refused and failed to reinstate Chailes J Passamonte, Ray Arnoldand Harry Van Scoter in order to discourage membership in the Union; (4) thatall production and maintenance employees except for office, clerical and allsupervisory employees having authority to hire, promote, discharge, disc.plineor otherwise effect changes in the status of employees or effectively recommendsuch action constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of the Act; that from on or about May 1, May 9, andMay ii, 1944, a majority of the employees in said unit had designated the Unionas their bargaining representative and by virtue thereof the Union since saiddates has been the exclusive representative of the employees in said unit forthe purposes of collective bargaining; and that respondent since said dates hasrefused and failed to bargain collectively with the Union, and (5) by the actsdescribed above the respondent iliteifered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the ActThe respondent duly filed its answer in which it admitted some of the allega-lions in the complaint but denied that it had engaged in any unfair labor prac-ticesThe respondent alleged aflirmatii ely that upon being notified by the Boardthat the Committee was illegal, it discontinued and dissolNed said Committeeand that said Committee has not been in existence since September 1944. Further,that the laying off of the persons named in the complaint wars for sound businessreasons occasioned by changes in production schedules and that all persons whodid not express an unwillingness to take other jobs were offered other jobs assoon as work was available for said persons.Pursuant to notice, a hearing was held at Perry, New York, on July 26, 27,and 30, 1945, before the undersigned, the Trial Examiner duly designated by theChief Trial ExaminerThe Board and the respondent were represented bycounsel, and the Union by lay representatives.All parties participated in thehearingFull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded to all parties. Atthe close of the Board's case the respondent moved to dismiss the complaintThe motion was denied. At the close of the hearing the undersigned took under'Stated generally, these acts are alleged to consists of anti-union statements, questioning,threats, advice,and discouragementagainst affiliation with the Union2Althoughthe complaintsets forththe name ofthe Committee as above, according tothe by-laws introduced in evidence it was known as Co-Opei atii e Committee ROBESON CUTLERY COMPANY, INC.485advisement the motion of the respondent to dismiss the complaint for lack ofproof.This motion is hereby denied.The motion of the Board's attorney to<,onform the pleadings to the proof in formal matters was granted withoutobjection by the respondent.At the close of the hearing counsel for the Boardargued orally before the undersigned, counsel for the respondent waived themaking of any oral argumentCounsel for the respondent subsequently fileda brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Robeson Cutlery Company, Inc., is a corporation duly organizedunder and existing by N iitue of the laws of the State of New York, having itsprincipal office in the city of Rochester, County of Monroe, State of New York.It operates a plant in the village of Perry, County of Wyoming, State of NewYork, whichalone isinvolved in this proceedingIt is there engaged in thedesign, manufacture,saleand distribution of knives, cutlery and related products.During the calendar year 1944 the respondent in the conduct of its businessOperations at its plant in Perry, New York, purchased raw materials consistingprincipally of steel, leather and wood valued at approximately $30,000, of whichapproximately 80 percent was shipped to its plant at Perry, New York, from pointsoutside the State of New York.During the same calendar year 1944 the respond-ent manufactured products having a value approximated at $500,000, of whichapproximately 90 percent was sold and shipped to points outside the State ofNew York.The respondent admitted at the hearing that it is engaged in commerce, withinthe meaning of the Act.II THEORGANIZATIONS INVOLVEDInternational Association of Machinists, A. F. of L, affiliated with the AmericanFederation of Labor, is a labor organization which admits to membership employ-ees of the respondent.The Co-Operative Committee, an unaffiliated organization, at the times materialherein,was a labor organization admitting to membership employees of therespondent.III. THE UNFAIR LABORPRACTICESA. PreliminarystatementThe details related hereinafter arose within the framework of these moregeneral facts : In March 1944, the Union instituted an organizational campaign atthe respondent's plant.On April 21, 1944, it wrote respondent that it representeda majority, and it requested a meeting to discuss the procedure by which thematter of representation could be handled.A meeting was held at the Union'soffice in Rochester, New York, on or about May 8, at which the respondent statedthat it did not think the majority of employeeA wanted a union and thought itwould be best to proceed through the Board.On May 9, the Union filed a petitionfor certification of representatives with the BoardSeveral days later, on May11, a conference was held in the office of the attorney for the respondent, attendedby representatives of the Union, the respondent, the respondent's attorney, and aField Examiner of the BoardThe Field Examiner suggested a consent elec- 486DECISIONSOF NATIONALLABOR RELATIONS BOARDtion to the parties.The respondent did not agree and held to its original position.On May 12, according to the respondent, it laid off four male employeesThiswas followed, on May 13, by the lay-offs of two female employees ; on May 20, ofanother male employee; and on June 1, of a male and female employee. At notime during the conferences of May 8, and May 11, was any mention made bythe respondent of the prospect of any lay-offs. In a letter to the Board dated May25, the respondent advised that it would then agree to a consent election, providedthe election was held promptly.Asa result of the lay-offs, the Union filed chargeswith the Board and thereafter, on or about June 11, the Union requestedpermis-sion of the Regional Director of the Board to withdraw its petition for certifica-tion of representatives, which request was approved on June 13.On or aboutAugust 1, the respondent inaugurated and established a labor organization amongits employees known as the Co-Operative Committee.B Interference, restraint, andcocci ionAs heretofore found, organizational activities among respondent's employeesbegan in March 1944' The respondent was fully aware of these activitiesThusEmerson E. Case, general manager of respondent's plant and its vice-president,testified that the day after the fist meeting of respondent's employees he' wastold about the Union being organized, by about 20 people.He explained thatPerry, New York is a small town and everyone seems to know what is going on.During the month of Apfil, Jeannette Peters,' an employee of the respondentfor 12 yeais and one of those originally approached when union organizationwas started, went into Case's office to use the phoneCase asked her "how theUnion was coming along," Peters answered "line," whereupon Case said that heunderstood Peters "was one of the faithful eleven."' About the second or thirdweek in May, Peters was visiting in the plant' when she was stopped by SaulFrankel, respondent's president, who asked het how the Union was coming along.Frankel, according to Peteis, also said, "it didn't matter much whether the plantcontinued or not."'During the latter pait of April or early May Charles Krauss and Leroy Mason,employees who took an active part in the organizational activities of the Union,3 1 Paul Kessler, business agent for the Union, testified credibly, that employees of theKaustine Company,a neighboring plant, where the I A. M. is the recognized bargainingagent,contacted respondent's employees and arranged for a meeting.Several of therespondent's employees attended the meeting at the hotel in Perry,and after talking overthe matter of organization decided to put on a campaign4 Incorrectly referred to in the transcript as Jeannette Peterson5Peters testified that she thought the reference to "faithful eleven," at the time meantsomething about the Union, but that later in a conversation with another employee, shewas told that there were just 11 employees at the union meeting the night before whenPeters was there, but that after she left the meeting, more employees came in.Peters'testimony in this regard was uncontradicted and is credited.6Peters suffered a fractured ankle about May 1,and did not actually return to work inthe plant until sometime in June4Peters' recollection as to this incident was rather hazy. It was not until her recollec-tion was refreshed by a statement that she had previously given to a Board agent, whichshe admitted was a true and accurate statement at the time she gave it, that she remem-bered Frankel's making the statement.Peters testified that she did not hatie more thantwo conversations with Frankel regarding the Union,and could not recall at which con-versation Frankel made the statement regarding the plantFrankel was unable to appearas a witness at the hearing because of a serious illnessThe TrialExaminer upon beingadvised of Frankel's condition,during the hearing called the attention of respondent'sattorney to Section 20 of the Board'sRules and Regulations,regarding depositions.Respondent's counsel did not ask for a continuance of the hearing nor (lid he make appli-cation to take the deposition of Frankel.The undersigned credits Peters'testimony inthis regard and finds that Frankel made the statement substantially as testified to byPeters 487were told by Stanley Powell, assistant superintendent of respondent's plant, tosee Case in his offices During the course of a conversation which lasted almost2 hours mostly about unions, Case asked the men why they wanted a unionand what he had done to make them want to organize Case said he did notthink unions were good for the working man and wanted to know what gooditwould do themWhen the men remarked that union goods sold better thannon-union made goods, Case said he did not think that was so Case thenwent on to state that a union was just a money making job for certain men whohave no interest either in the company or the employees, but were interestedonl" in organizing people to obtain their dues and by that means the organizersearned their livelihood.Case also cited several cases from a book which he had,which in his opinion pointed out that unions did not help the employees. Casethen told Mason and Krauss that b_'cause they had signed authorization cards,that did not make them union men and further that they were neither bound norunder obligation to join the Union merely because they had signed cards, unlessthey wanted to join.At one point in the conversation Case asked the numberof employees who had signed up with the Union.'It is the respondent's contention raised in its brief, that any statements madeby Case during the conversation with Mason and Krauss were clearly permissibleunder the doctrine of free speech.While it may well be, that standing alone thestatements-might be considered privileged, nevertheless, when coupled with othercircumstances, such statements have been held to constitute interference withthe rights of employees guaranteed in Section 7 of the Act 10Viewed in the context of the respondent's entire course of conduct, its dis-couragement of the employees against affiliation with the Union, its disparagingand derogatory statements about unions, its inquiry regarding the number ofemployees signed up in the Union, the lay-offs hereinafter found to be discrimina-tory, its refusal to bargain with the Union hereinafter found, and its formation,sponsorship and support of the Committee, hereinafter found, Case's statementswere clearly coercive and not privileged or permissible'It is clear, and the undersigned finds, that by the activities of Frankel andCase, as found hereinabove, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, in violation of Section 8 (1) of the Act.C.The lay-offsIn February 1944, the respondent was awarded a government contract to pro-duce 115,000 hunting knives for the U. S. Navy.12Delivery in accordance withthe terms of the contract was to be made, Y/.3 in, February, 1 in March, and thebalance in April. In March, the respondent hired 13 new employees, and inApril 9, new employees 13 In its effort to continue its civilian production, the8 Case testified that he called both men to his office at the same time so there would beno question raised as to what one might or might not have said8The findings in this paragraph are based upon the testimony of Mason and Krauss.Case did not deny that he discussed unions with these employeesAs a matter of fact,Case admitted that the substance of his conversation with Mason and Krause in his office,was that he wanted to know if there was sufficient interest in the plant among the men tohave an election and a union.The undersigned finds that the statements attributed toCase were made substantially as testified to by Mason and Krauss10N L. R. B v. Trojan Powder Co ,135 F. (2d) 337 (C. C. A. 3), cert. den. 320 U. S. 768.11 See N LR. B. v M E Blatt Company,143 F. (2d) 268 (C. C. A. 3)."The respondent had awards fromthe government previouslyin 1942 and1943 andhad manufactured hunting knives for both the Army and Navy.13 New employees were hired during the month of Aprilon the following days ; one onApril 3; one on April 7 ; four on April 17; one on April 18; one on April24; and one onApril 26. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent fell badly behind in its schedule of delivery to the Navy and asa matter of fact did not meet any of the delivery dates set forth in the contract.Sometime in April, Case conferred with Alfred W. Ferrell, superintendent ofrespondent's plant, and Stanley Powell,assistant superintendent in charge ofproduction, told them that civilian production would have to stop and to useall employees that could possibly be used on the government contract and totemporarily lay off those employees for whom work could not be found on thegovernment contract.Ferrell and Powell in turn instructed the eight workingforemen in the plant accordingly, and further told them that if there were anyemployees whom they were unable to place on the government work in theirown departments, to refer them to Ferrell or Powell for transfer to work inother departments in the plant."According to the respondent's records, seven terminations of employment tookplace during the month of April for various personal reasons of the employees.Starting with May 1, and up to and including June 1, there were, Case testi-fied, eleven terminations of employment as follows : one for poor health ; onedischarged for poor work; and nine for the reason "no work."All mne of theemployees who were laid off because of "no work" had signed authorization cardsfor the Union ; six of the nine constituted the organization committee of theUnion.16On May 6, before the lay-offs of the nine employees because of."no work"began, the respondent employed in its plant 100 persons exclusive of office workers,working foremen, and other supervisory employees.16According to the Union'srecords, 51 of the 100 employees had signed union authorization cards, consti-tuting a proportion of 51 percent14Thus, although the proportion of employees who had prior to May 6, authorizedthe Union to represent them was 51 percent, 100 percent of the employees whowere laid off were union membersAs the Board stated in theWoolworthcase,18It would be expected that in a selection of employees to be laid off withoutregard to union affiliation, the proportion of union members among those laidoff would approximate the proportion existing in the group from whichselectionwas made . . . The natural assumption would be that in anyselection to which the factor of union affiliation was irrelevant, union mem-bership would be distributed among those laid off and those retained as if bythe operation of chance.Of course, any combination is a possible result onthe basis of pure chance.Variation from the expected does not necessarilyestablish that the operation of chance has been frustrated by intelligentselection.When, however, the variation is marked . . ., the hypothesis thatunion membership was irrevelant to the selection gives way to the inferencethat the selection was made upon a discriminatory basis.14The findings in this paragraph are based upon a reconciliatiton of the testimony ofCase, Ferrell, and Powell16 This finding is based on the testimony of Harry Van Scoter which is undenied andcredited.Van Scoter was chairman of the organizing committee,and one of the nineemployees laid off.The other members of the organizing committee who were laid offwere Charles Krauss,Grace Krause,Charles Passamonte,Leroy Mason,and Ray Arnold.16This finding is based on Case's testimony which is credited,and a list of employeesfor the week May 6, prepared by the respondent and received in evidence as a Boardexhibit1TAlthough the Union'records showed 52 cards, the figure 51 is arrived at because thename Ira Terwillager which appeared on the authorizations was not included on the list ofemployees referred to in footnote 16,supra.19Matter of F. W.WoolworthCo., 25 N. L. R. B.1362, aff'd 121 F. (2d) 658(C C A. 2). ROBESON CUTLERY COMPANY, INC.489As heretofore found, upon the inception of union activity in the respondent'splant, Case became aware that the union was being organized.He testified thatin it small town like Perry, New York, everyone was aware of what was going on.The knowledge on the part of the respondent as to the nature of these activitiesappears to have been more precise however, than that the Union was carryingon its organizational activities in the plant.Case testified that as to the firstmeeting of the Union he was informed of it by about 20 people.As to the thirdand last meeting of the Union, he was able to refer in a conversation with Peters,with exactness, when he stated that it was his understanding that she "was oneof the faithful 11" present at that meeting" Powell, testifying as to the Union'sactivity in the plant, stated that he heard about it from various employees.Ferrell testified you "You couldn't very well walk up and down Main Street with-out knowing about it "With respect to the membership in the Union of Van Scoter, Charles Kraussand Mason and their activity in its behalf, it is clear that the respondent hadknowledge prior to their lay-off and the undersigned so finds.As hereinaboverelated in a conversation with Krauss and Mason, Case asked why the employeeswanted a union.As to Van Scoter, Powell testified that he was aware of VanScoter's activity in behalf of the Union. The afore-mentioned employees togetherwith GraceKrauss,Passamonte and Arnold made up the organization committeeof the Union, which openly carried on its organizational activities 20The under-signed finds that the respondent knew of the union activities of Grace Krauss,Passamonte and Arnold prior to theirlay-off.The undersigned further finds that the respondent knew or believed that Howe,Calkins, and Converseweremembers of the UnionExperience evidenced bythe Board's consideration of many similar situations over the past several yearsand a realistic view of the matter. makes it evident that in small plants in acommunity such as this, union activities and those engaged therein become gen-erally knownIt is most significant that of its 100 employees, the nine laid offwere all union members, including the entire organization committee, and ashereafter found, the respondent's reasons for the lay-offs were inadequate.Aswas stated by Mr. Justice Douglas in theLink-Beltease : 21"The Board wasjustified in relying on circumstantial evidence of discrimination and was notrequired to deny relief because there was no direct evidence that the employerknew these men had joined Amalgamated and was displeased or wanted to makean example of them."Having in view (1) the respondent's opposition to the Union as found in SectionIII,B supra;(2) the respondent's knowledge of union activities and of the indi-viduals actively engaged in such activities; and (3) the excessive proportion ofunion members laid off, it was incumbent upon the respondent at the hearing tooffer proof negativing the inference that the lay-offs were discriminatory.Aswas said by the United States Circuit Court of Appeals for the Seventh Circuitin theMontgomery Wardcase. 22This inference of discriminatory discharge leaves it up to the employer togive an adequate "explanation of the discharge," even though the burden ofproof remains on the Board [i e, upon the ]Board's prosecuting agents],since it is obvious that the reasons of the discharge "lay exclusively withini° See footnote5, supra.S0 The record reveals that Grace Krauss was the most active woman member of theUnion.Passamonte testified that he solicited memberships openly in the plant duringlunch hours and at the homes of employees in the evening. Van Scoter testified thatArnold was one of the employees assisting him in organizational activities.'IN.L.if.B v Link-Belt Company,311 U. S. 58422Montgomery Ward & Co,Inc v N. L.R. B.,107 F (2d) 555(C. C A 7) 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDits [the employer's] knowledge" (citing N.L.R. B. v. Remington,Rand, Int.,94 F (2d)862 (C. C A. 2) ).The Board does not claim nor does the evidence establish that the lay-offs werenot necessaryIt is the contention of the Board,however, that in making itsselections of the persons to be laid off, the respondent took into account and wasactuated by considerations related to their union membership and activity.Therespondent's answer alleges that the lay-offs were occasioned by reason of changesin production schedules.In addition the respondent contended at the hearingthat the lay-offs were brought about because of the limited amount of machineryin the plant and the fact that all machines had to be used for grinding bladesfor the government contract.The undersigned will now consider the lay-offsof the employees named in the complaint and examine such explanation as therespondent has given for the lay-offs and the manner in which they were effected.Harry VanScoter:Van Scoter commenced his employment with the respondentin July 1918,and with the exception of two periods of several months durationeach, worked continuously until he was laid off inMay 1944 Inthe course ofhis more than 20 years of experience,Van Scoter testified that he had performedmost of the jobs around the plant.Powell admitted that Van Scoter was a verygood worker.Van Scoter joined the Union at the inception of union activity,was chairman at the meetings,and was chairman of the organizing committee.Prior to his lay-off, according to Van Scoter'sundenied testimony, he wasemployed in the assembly department as a tang finisher working on jackknifeblades, and would alternate this work with assembly work on hunting knives.Van Scoter further testified that about six other employees performed the samework lie didImmediately prior to his lay-off, Van Scoter testified that he was working ona three-bladed knife,on which he had finished two blades.The third blade hadnot come up from the grinding room and Van Scoter was told by his foreman,Willard Segling,that he would have to come back to the plant to finish thethird blade,whereupon Van Scoter left the plant about 11 a m. since apparentlyhe was not assigned to any other work.'Upon his return home,and after talk-ing over with his wife what took place in the plant,they decided,that if VanScoter was not going to have steady work at the respondent's plant, he hadbetter get other employment.On Friday morning,while on his way to registerat the U. S E S. office, Van Scoter stopped at the plant and told Ferrell of hisplans.Ferrell according to Van Scoter'suudenied testimony said, "I don'twant you to do that."Ferrell then told Van Scoter to come in to work Mondaymorning to complete the third blade on the knives on which he had been work-ing, and further said, "In the meantime I will talk with some of the other menhere and see if they can't transfer one of the other men and give you work." 'Under these circumstances Van Scoter did not proceed to the 13.S E S officeVan Scoter testified that upon his return to the plant the following Mondaymorning, he completed the work on the third blade in about 3 hours and thenasked his foreman, Segling,what he was to do next,whereupon Segling toldhim that he was to be laid off on orders from the office. This order seemedstrange to Van Scoter,and he told Segling that Ferrell had promised him work.Segling then told Van Scoter he would have to see Ferrell ae28Van Scoter testified that prior to his lay-off, he had been continuously employed for8 years24Van Scoter did not remember whether this took place on Monday or Tuesday. Segling,according to Van Scoter, did not tell him when to come back to the plantm This finding is based upon the uncontradicted, credible testimony of Van Scoter20This finding is based upon the undenied, credible testimony of Van Scoter. Seglingtestified at the hearing as a witness for the respondent but was not questioned regardingVan Scoter's lay-off. ROBESON CUTLERYCOMPANY, INC.491A<cording to Van Scoter, he then went down to see Ferrell and said, "I thoughtyou were going to arrange for me to have work," Ferrell answered, "Well, Mr.Case has ordered me to lay you off." Ferrell then told Van Scoter that he hadheard a rumor that Van Scoter wanted a release, which Van Scoter denied, andFerrell then said he could have it if he wanted itFerrell testified that Van Scoter came to him and objected to the fact that he-was to be laid off. Van Scoter, according to Ferrell, felt that Walter Odymala,an employee with less seniority than Van Scoter should have been laid off andFerrel replied that Odymala was a good employee on the government work, andhe (Ferrell) personally felt that Van Scoter was in a better position to stand ashort lay-off because he owned a farm and lived and worked on the farm, whereasOdyinala had no protective return except for his labor in the plant.Van Scoter,while not denying that Odymala's name came up in the course of his discussionwith Ferrell, did deny that he asked for Odymala's job, and testified that whenhe was discussing his lay-off with Ferrell lie stated that he could not under-stand how employees in the plant for a year and a halt were kept, whereas hewas being laid off and had seniority over these other employees and it was atthat point that Odymala's name came into the discussion.The undersignedcredits Van Scoter's version.Van Scoter testified that he was not offered any other employment and leftthe plant; several days thereafter he asked for his release2z and obtainedemployment elsewhere.Van Scoter also testified without contradiction and the undersigned findsthat on occasions prior to his lay-off in May, when work became slack he wouldhe laid off for a day or so.Gi ace Marton Ki ames ;Mrs Krauss first became employed by the respondentabout 31j2 years prior to her lay-off in May 1944. She worked continuously duringthat period of time.Mrs. Krauss testified that for about 21/2 years before herlay-off her work consisted of assembling jack-knives and before that she workedat assembling hunting knives.'Mrs.Krauss signed a union authorization card early in April, became amember of the organizing committee and was active in distributing authoriza-tion cards among the employees and particularly in talking to the femaleemployees about the Union.According to Mrs Krauss' undenied, credible testimony, on May 13,29 at about11: 45 a. m , she had completed a job on which she was working and reportedto her foreman, SeglingSegling thought for a moment and said, "I guess thereisn't anything more for you to do right now."Mrs Krauss then inquired forhow long a period there would not be any work for her and Segling replied thathe could not say exactly but would let her know.Mrs. Krauss testified furtherthat Seghng did not tell her to see Powell and she then left the plant.Mrs.Krauss heard nothing further from the respondent until she was called backto work in August.21Van Scoter obtained his release on or about May 19.28Powell and Segling testified that Mrs Krauss asked for a transfer from her work onhunting knives after a week on that job, because she was not physically fit for that work.Mrs Krauss testifying on cross-examination denied that she was physically unable toperform that work and stated that she was transferred from that job because it wasfinishedIt is unnecessary to decide at this time whether Mrs Krauss was not physicallylitto perform the work on hunting knives 21/2 years agoThe fact remains that sheworiied continuously for 21/2 years assembling jackknives apparently without complaint ofany physical hardships and that fact alone leads the undersigned to find that Mrs Krausswas physically able to perform a woman's job in the plant at the time of her lay-off.zeThis date, according to respondent's records, is when Mrs. Krauss was laid off andwas not a regular pay day. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeroy Mason;Mason was first employed by the respondent in 1908 and hasworked off and on for them since that time; he testified that his total employ-ment with the respondent was from 12 to 15 years, and the last period was fromOctober 1943,untilMay 12, 1944.Mason testified that he became active in theUnion, attended the meetings, and talked to employees soliciting their member-ship; he was a member of the organizing committee.About 2 to 3 weeks prior to being laid off, Mason was one of the employeescalled by Case to his office,-where a discussion of union activities took place,described fully heretofore in Section III,B, supraMason testified without contradiction, that he did spring and blade work "0 onpocket and jackknives during most of his employment with the respondent, andthat he helped out on hunting knives at different stages of production throughthe department."According to Mason's undenied testimony, which the undersigned credits, onthe day of his lay-off he went to his foreman, Segling, and asked if it was truethat several men were to be laid off.32 Segling replied that it was true, and saidtoMason, "As you finish up your operations on the job that you are on, you aregoing to be laid off."Mason asked if that was official whereuponSegling said,"Yes, that is from the office "When Mason finished the job on which he wasworking, he decided to go over his foreman's head and went down to the pro-duction office looking for Powell to ascertain what was taking place. Powell wasout and Mason saw Ferrell and asked if lie was to be laid off Ferrell said "Yes"and they then talked about a releaseFerrell refused to give Mason a releaseon the ground that he was not firedWhen Mason asked how long lie would beout of work, Ferrell said that he did not know. In answer to Mason's inquiryif he should take his tools home, Ferrell said that was up to Mason, but if hewere Mason, he would take the tools home "3 Mason then left the plant and wasnot called back to work until sometime in JulyClwrles Paad Krauss:Krauss started his employment with the respondent inFebruary 1940.rate of pay was increased from 35 cents an hour to 523/2 centsThereafter helearned to fine glaze 35 and continued on that job until his lay-off, May 12.Krausstestified that he joined the Union, attended the meetings and talked with theemployees about the Union; he Ni as a member of the organizing committee.Krauss was the other employee, who with Mason was called to Case's office,where adiscussionregarding union activities took place, described fullyheretofore in Section III,B, supra.This was about 2 to 3 weeks before hislay-off.Krauss testified at about 11 : 30 a in on May 12, he completed the job on whichhe was working, then went to his loremain, Walter Kemp, and asked what hewas to do next. Kemp told Krauss that there was no more work for him andtoThis work was primarily wheel work and consisted in getting the inside of the springsright for the knife.n Mason testified that at different times during the year 1944, prior to his lay-off, whenhe was caught up on his own work or if there was a shortage of help,his foreman askedifhe would help out on the hunting knife.He helped set up guards,put washers onhandles and straightened handles on hunting knives32Mason had been told earlier by Van Scoter that Charles Krauss was laid of.a Ferrell testified that Van Scoter was the one employee who came to see him becausehe was to be laid off.He was not questioned regarding Mason.The undersigned wasfavorably impressed with the credibility of Mason and his attitude and demeanor on thewitness stand and finds that the statements attributed to Ferrell were made substantiallyas testified by Mason.u The work as bench boy involved the washing,and cleaning of the knives.as In fine glazing the knives are run between wheels to take marks out. It is a part ofthe finishing process ROBESON CUTLERY COMPANY, INC.493lo report to Powell."Krauss didnot report to Powell thatsameday 31Thefollowing afternoon Krauss went to the plant for his pay ; he saw Powell andtold him he would be in Monday morning and Powell approved, saying he wouldtry to find something for Krauss to doOn Monday morning Powell told Kraussthere was nothing for him to do, but if anything turned up he would let him'know in a few daysPowell testified that he offered Krauss a job in the machine grinding roomwhich Krauss refused, and then went out. Powell at times was vague, evasiveand his demeanor on the witness stand did not impress the undersignedTheundersigned accepts Krauss' testimony as being accurate.Krauss thereafter did not hear from the respondent until sometime in Julywhen he received a letter from Case to return to work'sKrauss testified without contradiction that during slack periods in the past,he was never laid off, but was assigned to other jobs in the plant 'Charles J. Passainonte:Passamonte started his employment with the re-^,pondent in January 1940, and worked continuously until he was laid off onMay 12, 1944.Passamonte testified that he joined the Union, attended meetingsand was a member of the organizing committee. During the noon hour and inthe evenings, Passamonte went to the homes of various employees and talkedabout the Union in an effort to solicit their membership.According to Passamonte's undenied testimony which the undersigned credits,his experience included bench and grinding work, and polishing on the highspeed buffOn the day of his lay-off, Passainonte had completed polishing a lotof jackknives at about 10 a. ni, when he was told by his foreman, Walter Kemp,to quit, because he was being laid off.40Passamonte saw Powell as he was requested to by his foreman, and Powellstated that he thought he might be able to get something for him and would lethim know.41Passamonte testified that he was not offered any other job in theplant even though he came back to the plant at least six times looking for work.About 3 weeks atter his lay-off, Passainonte asked for his release and foundemployment elsewhereCassius Howe:Howe testified that he had been employed with the respondentfor about 30 years prior to his lay-off on June 1.42Howe, according to the Union'srecords was one of the first to join the Union ; he was never very active in itsbehalf.Howe was an inspector of jackknives. On the (lay of his lay-off, according toHowe's undenied testimony which the undersigned credits, his foreman, WalterSegling, told him there was no more work for him, because the plant had stopped86Kemp testifiedthat whenhe told Kraussto report to Powell,Krauss said,"To hellwith it," and then leftKraussdeniedmakingany such remarkKrauss was astraightforward and convincing witnessKemp was somewhat vague. TheundersignedcreditsKrauss andfinds thathe did not make the remarkattributedto him by KemparKrauss testifiedthat he left the plant at noon andwent homeHe did not return inthe afternoon to see Powell because be hadsomework to do at home.'Kraussdid not return to work until a week or 10 days after the receiptof Case'sletter because of illnessa"The otherjobs consistedof odd jobsincludingelectricalwork,pipe fittingand otherrepair jobs.This shiftto odd jobs also happened in 1943 when respondent was workingon government orders10Passamontetestified that therewereother jackkniveson the bench to be polished atthat time.itAlthough Powell testified that Krauss was the onlyemployee who came to him toask for a transferto work in some other department,he was not questioned regardingPassamontePassamonte was a thoroughly trustworthywitness and the undersignedcredits his testimony4'The finding as to the date of Howe's lay-off is based upon the records of the respondentas testifiedto by Case. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDwork on pocket cutlery andwas goingtomanufacture only government Rork.He was not offered any other job in the plant, and left.Howe made two orthree attempts to obtain work after his lay-off, and was reinstated in August.''`Ray Arnold," Ruby Converse, and Marie Calkins:Arnold was employed bythe respondent for 3 years prior to his lay-off on May 12Arnold was a wheelsetter in the finishing department and according to Case was laid off because therespondent had discontinued some of their finishing operations.Walter Kemp,foreman of the finishing department, testified that after Arnold was laid off hetook over the wheel setting job himself; thereafter a nevi employee was hired todo this work 46Arnold obtained a release some time later in May and neverreturned to the respondent's employ.When Case was asked if the respondenthad ever communicated with Arnold to come back to the plant, lie answered "notdirectly."Converse scatted her employ nient with the respondent on. April 1, 1944, andwas laid off May 6. She was employed in the wareroom plating departmentunder the supervision of Max Hoeppner. She was reinstated sometime in July.Calkins had worked for the respondent 8 years prior to her lay-off on June 1.She was employed in the wareroom plating department She was a regular haltday worker, working about 4 to 5 hours per day. Case admitted that Calkinsnever returned to work in respondent's plant after site was laid off and thatthe respondent did not have any record of a written communication to her askingher to return.4"Arnold, Converse, and Calkins were members of the UnionArnold was on the organizing committee, was active in soliciting members andboosting the Union among the employees 4'The extent of union activity ofConverse and Calkins is not indicated in the record "As noted heretofore, the foremen were instructed by highermanagement touse all employees they possibly could on the government work and any em-ployees whom they were unable to place on the government work in their owndepartments to refer them to Ferrell or Powell for transfer to work in otherdepartments in the plant.Powell testified that neither he, nor Case, exercisedany supervision over the matter of who should or should not be laid off, and leftit entirely up to the foremenFerrell admitted that lie did not check with theforemen to ascertain what they told the employees when they were laid off.However, in view of the fact that the respondent failed to deity the testimonyof Board witnesses that they were told that they were beinglaid off on ordersfrom the office, the undersigned finds that higher management played a part indetermining who was to be laid off.The competency of the nine laid off employees was not questioned by therespondent, nor did the respondent introduce any evidence to i ebut the testimonyof Van Scoter,Krauss,Mrs. Krauss, Mason and Passamontc that as a result oftheir experience in the plant on other jobs, particularly on hunting knives, theyhad the qualifications to work on the government order.Admittedly, the re-spondent in effecting the lay-offs wholly ignored considerations of plant seniorityThe record is not clear as to the date of reinstatement.The complaint sets forth thedate as on or about July 2444 Also referred to in the record as A. R Arnold and Arvin Ray Arnold^ Kemp was rather vague as to the date the new employee was hired, stating that itwas "quite a while" after Arnold's lay-off4eCase testified that he believed Calkins was requested to return but that it would nothave been a written requestHe also stated that since she was a half-day worker, therewere few jobs she could accept47This finding is based on the testimony of van Scoter and Passamonte which is unde-nied and credited by the undersigned49They did not testify at the hearing, Boards counselstated on the record that they wereboth working in another city in New York State not neat Perri, and lie did not attemptto biing them to Perry to testify. ROBESON CUTLERY COMPANY, INC.495However, the respondent's selection for lay-off of older and more expe-rienced employees is a factor not ordinarily overlooked altogether by employersin like situations, and is one, therefore, which must be considered and appraisedin the over-all picture in determining thebona fidesof the respondent's action,particularly when coupled with the fact that 22 new employees were hired dur-ing the months of March and April, at the time when Case instructed Ferrelland Powell to use all employees that could possibly be used on the governmentwork, and in view of Case's testimony that experienced help is essential in themanufacture of cutlery. It is also noted that the respondent admitted that anumber of the operations in the manufacture of hunting knives are similar tothose done on pocket knives."Segling testified that there were about 40 employees in the assembly depart-ment and that practically all or "a good two-thirds of them" worked on civilianproduction until it was completed. Jobs on the government work were foundfor all of the employees in the department except Van Scoter, Mason, Mrs.Krauss, and Cassius Howe.50 Segling testified that these employees had caughtup on the regular (civilian) work and he had nothing more for them to do, butitwas not his opinion that they would not fit into the government work. Notestimony was elicited from Segling to explain the reasons for the selection ofthe employees laid off in his department.Hoeppner, foreman of the wareroom department, was not questioned regard-ing Converse and Calkins, the employees laid off from his department.Kemp, foreman of the finishing department, testified that in the early part ofMay 1944, his department was working on civilian knij es and Powell told him notto do any more work on civilian knives because of the government contract. Therewere 12 or 13 employees in his department, according to Kemp, and jobs werefound for all of the employees except Passamonte, Krauss- and Arnold.Kemptestified that the employees doing rough glazing were kept and those on fineglazing he sent to Powell" Other than this reason, Keuip's testimony failed toshow upon what basis or upon what theory the persons laid off in his departmenthad been selected.The respondent offered no adequate explanation for selecting the employeeslaid off, other than that the lay-offs were compelled by changes in productionschedules and its concentration of all manpower in the plant on the governmentworkThe respondent adduced no eN idence as to the ability of the laid offemployees, nor any evidence furnishing a basis for comparing the ability of thelaid off employees with the ability of those not laid off, despite the fact that it hadhired a group of new employees at a time when it was discussing and contemplat-ing the possibility of lay-offs and admitted its need for experienced helpThe marked and wholly disproportionate selection for lay-off of all unionmembers including the six outstandingly active union supporters and members ofthe organizing committee at a critical period of organization, is repellent to aconclusion that union affiliation and activities were considered by the respondentThe possibility that a combination ofnon-discriminatory selection and fortuitous circumstances may have broughtabout that result is so exceedingly remote, that the result achieved, made it41Thisfinding is based on Powell's testimonywhich theundersigned credits in thisregard60 Segling was unable to state the exact number of employees for whom he was unableto find jobs on the government work.This finding is based on Case's testimony regardingthe employees laid off because of "no work" during May and up to June 1, inclusive51Kemp admitted that Krauss was the only fine glazer in the department.Passamontewas a buffer and according to Kemp,he had no place for him in the department.Arnoldset up wheels,which lob Kemp took over temporarily and the respondent subsequentlyhired a man to do this work 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDincumbent upon the respondent to come forward with an adequate and plausibleexplanation for its selection of the complainants in contrast to its retention ofnewer and presumably less experienced employees.'This the respondent has notdone.Upon the basis of the record as a whole,the undersigned finds that therespondent utilized the lay-offs to discriminate against the nine named employeesin order to discourage membership in the Union.Upon the foregoing facts and the entire record, the undersigned finds that therespondent laid off Ruby Converseon May 6,1944,Charles Krauss, Charles J.Passamonte,Leroy Mason,and Ray Arnold onMay 12, 1944,Grace Krauss on May13, 1944, Harry Van Scoter on May 20,1944, and Marie Calkins and Cassius Howeon June 1, 1944,and thereafter refused toreinstateor reemploy Charles J. I'assa-monte, Ray Arnold and Harry Van Scoter because of their union membershipand/or activities,and that such action on the part of the respondent constituteddiscrimination in regard to the hire and tenure of the said named employees,thereby discouraging membership in the Union and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.D The refusal to bargain collcetivelg1.The appropriate unitThe complaint alleges that all the production and maintenance employeesexcept for office, clerical, and all supervisory employees having authority to hire,promote, discharge, discipline or otherwise effect changes in the status of em-ployees or effectively recommend such action constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9 (b) of lieAct.The respondent contended at the hearing and in its brief that the workingforemen and the stockroom clerk and shipping clerk should be considered pro-duction and maintenance employees and included in the unit.There is no dispute that the working foremen spend part of the work weekin actual production work."Case testified that when new employees are hired,they are assigned to the working foreman in charge of a department, who inturn assigns the employee to his jobAlthough the working foreman does nothave authority to hire or fire, he recommends that an employee be fired or trans-ferred from a department as the case may be. The working foremen pass onthe employees' work and determine whether it is correctly or incorrectly done.In this plant of approximately 100 employees there are no intervening supervi-sory personnel between the superintendent and assistant superintendent and theworking foremen.Foremen meetings are held every week and are attended bythe superintendent, assistant superintendent and the working foremen.Theworking foremen are responsible for the production in their departmentTheundersigned finds that the working foremen are supervisory employees within theusual meaning of the Board's definition and that they shall be excluded from theunit hereinafter found appropriate.The duties of the stockroom and shipping clerks are substantially what isimplied by their titlesThey are hourly paid employees, working substantiallythe same number of hours and under the same conditions as the production and52 See NL.R. B. v. Remington Rand, Inc,94 F (2d)862 (C.C. A 2),F.W.WoodworthCo. V. N. L. R B,121F. (2d) 658(C. C A. 2)See alsoN L R. B v.Choeago SteelFoundry Co,142 F.(2d) 306(C. C. A. 7);Montgomery Ward & Co, Inc v. N. L R. B.,107F (2d) 555(C. C. A. 7) ;Presa Co vN.L. R. B,118 F. (2d) 937(App D C ).5 The record is notclearas to the exact amount of time spent in actual production bythe working foremen.Seglmg testified he worked an average of 20 hours a week on pro-duction and Kemp testified he averaged 25 to 35 hours per week. ROBESON CUTLERY COMPANY, INC.497maintenance employees, except that they are under the direct supervision ofthe plant superintendent. In addition to their regular duties of shipping andreceiving merchandise, they perform production work on the machines in theplant.The stock clerk works on the wire straightening machine about 6 or 7hours a week and together with other factory work averages 10 hours a week onproduction.Although the shipping clerk is not assigned to any particularfactory work in addition to his regular duties, he helps out in the factory andaverages about 7 hours a week on production work.Evidence adduced by counselfor the Board indicates that there is no valid reason for excluding the shippingand stock clerks from the unit.Upon the basis of the foregoing, and upon the entire record, the undersignedconcludes and finds that at all times material herein all the production andmaintenance employees of the respondent, including the shipping clerk and stockclerk, but excluding working foremen, office, clerical, and all supervisory em-ployees having authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend such action,constituted and now constitute a unit appropriate for the purposes of collectivebargaining with respect to rates of pay, hours of employment, and other condi-tions of employment, and that said unit will insure to the employees of therespondent the full benefit of their right to self-organization and collective bar-gaining and will otherwise effectuate the policies of the Act.2.Representation by the Union of a majority in the appropriate unitAt the hearing there was introduced in evidence a list of the productionand maintenance employeesincludingthe working foremen for the week endingMay 6, 1944. This list bears 109 names." Eight of the names listed are thoseof working foremen, heretofore found to be supervisory.The name C. L. Peters,an employee discharged for cause on May 1, also appears, but should not beincluded.The Board also contended that Chester Kiley, whose employmentwas terminated May 6, because of poor health, should not be included on the list.Kiley testified that he was employed by the respondent a total of 9 years. InMay he was advised by his doctor to lay off because of suspected tuberculosisand on May 6, spoke to Ferrell about it.Kiley returned to work on or aboutAugust 8, at the same salary he was getting in May. The undersigned findsthat Kiley's lay-off was temporary, because of illness, that he was an employee(luringthis period and should be included in the appropriate unit. Thuson May 6,there were 100 production and maintenance employees in the unit herein foundappropriate.Board's counsel introduced in evidence a list bearing 52 names of employeeswho had signed authorization cards and the dates that the cardswere signed.The original cards were then offered by Board's counsel to the respondent tobe checked.The respondent objected to the admission of this list on the groundthat no proof had been made as to the genuineness of the signatures on theauthorization cards, the basis of the list."Van Scoter identified 31 of the cardson which his signature appeared as a witness and testified that these cards weresigned either in his presence or were returned personally to him after the employeehad signed the card. The majority of the remaining cards were identified by theemployees who signed them or by employees who had witnessed the signatures ofother employees."The list is numberedup to 111.However,numbers 34 and 35 were omitted, thusleaving 109 names.61The respondentobjected onthe furtherground that the cards were not membershipbut authorizationcards.Therewas no contentionthat theywere membership cards.692148-46-vol. 67-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo suggestion was made at the hearing that the Union or its representativeshad forged the signatures of any of the respondent's employees to the authoriza-tion cards.The respondent attacked the validity of three cards.With respect to the card of Ira Terwilliger," the respondent introduced evi-dence that Terwilliger had not been employed since January at which time helaidoff because of illness.There is no evidence that Terwilliger ever returnedto the plant or did any work for the respondent since his lay-off. The under-signed finds that Terwilliger was not an employee at the time he signed theauthorization card on April 14, and the Terwilliger card will be disregarded.With respect to the card of Anthony Christian, the contention was that he wasunable to write and since the card bore the signature "Anthony Christian," itwas not valid. Christian testified that he received the card from employee RobertStratford and since he could not read nor write, he took it home to his wifewho filled it out, signed his name with her own as witness, and that he returnedthe card the following morning.The undersigned finds that the Christian cardwas valid.The third card, that of Robert L. Stratford, is claimed by the respondent tobe invalid because it bore a printed signature although Stratford can admittedlysign hisname.It was stipulated at the hearing that if Van Scoter, the individualwho obtained the card from Stratford in behalf of the Union were to testify asto the execution of the card and the conditions under which it was obtained byhim, he would state that the card was given to him by Stratford in the plant,and when so given was completely filled in with the signature printed. Stratfordhimself testifying to this incident stated that he had not printed his name tothe card but had given it to Van Scoter with the request that Van Scoter himselffill it out, because he did not have a pencil with him and his hands were "black"at the time.While there is some variance in the record therefore as to how and by whomthe card was filled out, it is clear from both the stipulation of theparties andStratford's testimony that in fact he had designated the Union as his bargainingrepresentative and did not at any time repudiate this designation.The under-signed finds that the Stratford card was valid.With the exception of the respondent's contentions regarding the validity ofthe three cards noted above, the respondent offered no evidence that the signatureson the authorization cards were not genuine."As found hereinabove there were 100 employees in the appropriate unit forthe week ending May 6, 1944. Of the 52 authorization cards presented by theBoard at the hearing to respondent's counsel for inspection and checking, 51have been found to be valid designations of the Union. These 51 cards weresigned during the period from March 9, 1944 to May 2, 1944, inclusive.Thuson May 2, the Union had been designated by 51 of the 100 employees in the appro-priate unit.The undersigned finds that on May 2, 1944, and at all times material there-after, the Union was and now is, the duly designated representativeof a majorityof the employees in the aforesaid appropriate unit, and that, by virtue of Sec-tion 9 (a) of the Act, the Union at all such times was and now is the exclusiverepresentative of all its employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages,hours ofemployment or otherconditions of employment."This name appears in the record variously as Terwilliger, Perlinger and Perliger."In N.L.R. B. v. Somerset ShoeCo., 111 F.(2d) 681(C. C. A. 1),the court placed onthe respondent the burden of going forward with evidence to challenge the authenticity ofdesignation signatures"which could reasonably have been checked against the signaturesof the employees on respondent's pay roll " See alsoN. L. R B.v. ServiceWoodHeel Co.,124 F. (2d) 470 (C. C. A 1). ROBESON CUTLERY COMPANY, INC.4993.The refusal to bargainOn or about May 8, Kessler met with Case, Frankel and the respondent's counselat the Union's office in Rochester, New York, to discuss the question of repre-sentation."Kessler testified that the respondent inquired as to the usual procedure inmatters of representation and Kessler told the respondent that it could agree tobargain with the Union, it could agree to a card check, it could agree to a consentelection or the respondent could be forced into an election."Kessler furtheradvised the respondent that either of these four methods to determine repre-sentation was "perfectly all right" with the Union.The respondent declinedto recognize the Union as the representative of the employees, and according toKessler, stated that it did not think the majority of the employees wanted aunion in the plant, and that in their opinion it would be best to proceed formallythrough the Board."On May 9, the day following the meeting, the Union filed a petition with theBoard for an investigation and certification of representatives.On May 11, a second meeting was held at the office of respondent's counselattended by Kessler, representatives of the respondent, its counsel and a BoardField Examiner.The Board Field Examiner, according to Kessler, tried toarrange a card check or consent election, but the respondent would not agree.The respondent stated that it had no objection to an election if it knew thata majority of the employees wanted an election, but maintained they did notbelieve the Union represented the majority of its employees.The respondentthen told the Field Examiner to proceed with former proceedings.Kessler alsotestified that he offered to have the cards checked as to membership in theUnion ; admittedly they were not shown to the respondent 81On or about May 22, the Union filed charges of unfair labor practice with theBoard, alleging the discriminatory lay-offs of union members discussed in Sec-tion III,C, supra,and the Board so notified the respondent ezBy letter dated May 25, the respondent informed the Board that it wouldconsent to an election, provided the election was held promptly.The Union onor about June 13, with the permission of the Board, withdrew its petition forcertification.No further conferences were held between the Union and therespondent.The Board has held that it is a bargaining representative's duty, when anemployer in good faith questions its majority status, to offer, and it is theemployer's duty to accept, some reasonable method for ascertaining the truthof the representative's claim, and the employer's doubt as to designation of thebargaining representative by a majority of his employees must bebona fide.8i51This meeting was arranged as a result of correspondence between the Union and therespondent wherein the Union informed the respondent that it represented the majorityof respondent's employees and asked for a meeting to discuss the procedure by which thematter of representation could be handled.The finding as to the date of this meeting isbased upon a reconciliation of the testimony of Case and Kessler6DKessler stated that what he meant by "forced into an election"was where therespondent refused to do anything, at all, the Board would hold a formal hearing, and ifitwas found that a majority of the employees signed up with the Union, a Board orderwould be issued ordering an election.80The findings in this paragraph are based upon Kessler'suncontradicted testimonywhich theundersignedcredits.61The findings in this paragraph are based upon a reconciliation of the testimony of Caseand Kessler.61Respondent's counsel stated on the record that a letter was received by the respondenton May 23, from the Board indicating that charges were filed in connection with termina-tions of employment.03 SeeMatter of Sanco Piece Dye Works, Inc.,38 N. L. R. B. 690. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case the Union not only offered to submit to a card check, italso offered to have a consent election held under the auspices of the Board.The respondent on the other hand refused to accept either method to provemajority status, continuing to maintain its belief that the majority of the em-ployees in the plant did not want to be represented by a union, and it clearlywas not concerned with learning the facts as to the Union's majority.True the respondent later acceded to a consent election, but only after it haddiscriminatorily laid off a group of union members, including the members ofthe organizing committee, who were most active, and the respondent had alreadybeen informed by the Board that unfair labor practice charges had been filed.Certainly, under those circumstances it cannot be said that the respondent actedin good faith.To the undersigned it appears that the respondent's statements at the twomeetings with the union representatives, taken in connection with all its acts,demonstrate that the respondent was willing to do nothing to satisfy itselfwhether or not the Union represented a majority and that it never intended infact to bargain with the Union.As was stated by the court in the case ofRem-ington-Rand,'the respondent "made no effort to learn the facts and took thechance of what they might be."In view of the foregoing and upon the entire record herein the undersignedfinds that the respondent on May 8, and May 11, 1944, and all times thereafterrefused to bargain collectively with the Union as the exclusive representativeof its employees in an appropriate unit and has thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.E. Formation and dissolution of the Co-Operative CommitteeOn or about August 1, Case called to his office an employee from each depart-ment in the plant and suggested to them the formation of a committee of em-ployees to cooperate with management."' Case told the employees to go backto their respective departments and have the employees select a representativefrom each department, and in the case where there were more than 10 employeesin a department, that department was entitled to a representative for each 10employees.The selection of representatives was made during working hoursin the plant with the result that approximately 10 employees were chosen to thecommittee.The committee held meetings in the plant during workinghours andthe employee members of the committee were paid for attendingthe meetings.BOAt thesemeetingsthe committee discussedgrievances and other matters per-taining tothe plant, and according to Case if any matter was of sufficient con-sequence to discuss with management, he (Case), Ferrell, and Powell were calledinto the meeting.The committee's bylaws were drafted by Case.The committee held four meetings when Case was informed that it was illegal.The day after he received this information, he called the committee togetherand read a notice of dissolution n to them and also posted the notice on the em-ployees' time clock.The committee did not hold any further meetings.04N. L.R. B. v. Remington Rand,Inc.,94 F. (2d) 862 (C. C. A. 2).06Case testified that the Union activities or "summer diisturbances"as he described them,resulted in a cessation of cooperation between departments and management,and in aneffort to reestablish the spirit of cooperation that previously existed in the plant he thoughtup the idea of the committee.eeThey were paid $1.00 a meeting.a The notice read :The National Labor Relations Board advises us that the Co-Operative Committee isillegal.It is therefore discontinued at their request. ROBESON CUTLERY COMPANY, INC.501Upon the foregoing the undersigned finds that the respondent created, hiomi-nated, and supported the committee and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations described in Section I above, have a close, intimateand substantial relation to trade, traffic and commerce among the'several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the respondent discriminated as to the hire and tenureof employmentof thefollowing named employees:CharlesJ.PassamonteRay ArnoldHarry Van ScoterCharles KraussLeroy MasonGrace KraussRuby ConverseCassius HoweMarie Calkinsbecause of their membership and activity in the Union. The respondent hasalready reinstated the following named employees on the dates set opposite theirnames : °8CharlesKraussJuly 12,1944Leroy MasonJuly 12,1944Cassius HoweJuly 24,1944Ruby ConverseAugust 1, 1944Grace KraussAugust 7, 1944Marie CalkinsAugust 8, 1944In order to effectuate the policies of the Act, it will be recommended that therespondent offer to Harry Van Scoter, Ray Arnold and Charles J. Passamonteimmediate reinstatement to their former or substantially equivalent positions,without prejudice to their other rights and privileges. It will also be rec-ommended that the respondent snake each of the nine afore-mentioned employeeswhole for any loss of pay he has suffered by reason of the respondent's discrim-ination, by payment to him of a sum of money equal to the amount he normallywould have earned as wages from the date of the discrimination to the date ofreinstatement or offer of reinstatement, less his net earnings 6D during that period.Since it has been found that the respondent refused to bargain collectively withthe Union, an order requiring the respondent to bargain collectively, upon request,58 The dates of reinstatement were not clear in the record. The dates given here arethose set forth in the complaint.99 By"net earnings"ismeant earnings lessexpenses, such as for transportation, roomand board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.Seematterof Crossett Lumber Company,8 N L. R. B 440.Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall beconsidered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U S. 7. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union as the exclusive representative of the employees,in the appro-priate unit,with respect to rates of pay, wages,hours of employment or otherconditions of employment,is necessary to effectuate the policies of the Act, andwill so be recommended.With respectto the domination and administration of the Cooperative Com-mittee already dissolved,no order of disestablishment now appears necessaryalthough notice tb the employees that it will not again be recognized is appro-priate and will be recommended.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,the undersigned makes the following :CONCLUSIONS OF LAW1 International Association of Machinists, A F. of L, affiliated with the Amer-ican Federation of Labor, is a labor organization within the meaning of Section2 (5) of the Act.2 By interfering with, restraining, and coercing its employeesin the exerciseof the rights guaranteed them in Section 7 of the Act, the respondenthas engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3By discriminating in regard to the hire and tenure of employment of CharlesJ. Passamonte, Harry Van Scoter, Leroy Mason, Ruby Converse, Marie Calkins,Ray Arnold, Charles Krauss, Grace Krauss and Cassius Howe because of theirmembership and activity in the Union, the respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8 (3) of the Act.4.The respondent's production and maintenance employees, including the stockclerk and shipping clerk, and excluding the working foremen, office, clerical andsupervisory employees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.5.International Association of Machinists, A. F. of L., affiliated with the Ameri-can Federation of Labor, was on May 2, 1944, and at all times thereafter, theexclusive representative of all the employees in such unit for thepurposes ofcollective bargaining, within the meaning of Section 9 (a) of the Act.6 By refusing on May 8 and on May 11, 1944, and at all times thereafter tobargain collectively with International Association of Machinists, A. F. of L.,affiliated with the American Federation of Labor, as the exclusive representativeof all of its employeesin suchunit, the respondent has engagedin and is engagingin unfairlabor practices within the meaning of Section 8 (5) of the Act.7.The Co-Operative Committee, unaffiliated, was a labor organization withinthe meaning of Section 2 (5) of the Act.8.By dominating and interfering with the formation and administration of theCo-Operative Committee until its dissolution, the respondent has engagedin unfairlabor practices within the meaning of Section8 (2) ofthe Act.9.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce,within themeaning ofSection 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Robeson Cutlery Company, Inc., itsofficers, agents, successors and assigns, shall:1.Cease and desist from :(a) Discouraging concerted activity and membership in International Associa-tion of Machinists, A. F. of L., or any other labor organization of its employees, ROBESON CUTLERY COMPANY, INC.503by discriminating in regardto the hire and tenure of employment of its employeesor any term or condition of employment ;(b)Refusingto bargain collectively with International Association of Machin-ists,A. F. of L., affiliated with the American Federation of Labor, as the exclu-sive representative of all the production and maintenance employees, includingthe stock clerk and shipping clerk of the respondent, and excluding working fore-men, office, clerical, and supervisory employees in respect to rates of pay, wages,hours of employment ;(c)Dominating or interfering with the formation and administration of anylabor organization of its employees ;(d)Recognizing the Co-Operative Committee or any successor thereto as therepresentative of its employees for the purposes of collective bargaining;(e) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form,join, or assistInternational Association of Machinists, A. F. of L., or any otherlabor organ-ization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to the three employees listed in Section V, "The remedy," above, whohave not yet been reinstated, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority orother rights and privileges ;(b)Make whole the nine employees named in Section V, above, forany lossof pay they may have suffered by reason of the respondent's discriminationagainst them, by payment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages from the date of the discrimina-tion to the date of reinstatement or offer of reinstatement, less his netearnings(luring said period ;(c)Upon request, bargain collectively with International Association ofMachinists, A. F. of L, affiliated with the American Federation of Labor, as theexclusive representative of the respondent's production and maintenance em-ployees, including the stock clerk and shipping clerk and excluding the Workingforemen, office, clerical, and supervisory employees, in respect to rates of pay,wages, hours of employment, and other conditions of employment,and if anunderstanding is reached embody such understanding in a signedagreement;(d)Notify its employees that the Co-Operative Committee, or any successorthereto,will not be recognized for purposes of collective bargaining;(e)Post at its plant at Perry, New York, copies of the notice attached heretomarked Appendix A. Copies of said notice to be furnished by theRegionalDirector for the Third Region, after being signed by the respondent's representa-tive, shall be posted by the respondent immediately upon the receipt thereof, andmaintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees are customarily posted.Reason-able stepsshall be taken by the respondent to insure that said notices are notaltered, defaced or covered by any other material;(f)Notify theRegionalIkrector for the Third Region in writing, within ten(10) daysfromthe date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply therewith.It is further recommended thatunless onor before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the National 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board issue an order requiring the respondent to take actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting, forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (includingrulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shallserve a copy thereof upon each of the other parties andshall file acopy with the Regional Director.As further provided in said Section33, shouldany party desire permission to argue orally before the Board, request thereformust be made inwriting to the Board within ten (10) days from the date of theorder transferring the case to the BoardSIDNEY LINDNER,Trial Examiner.Dated October 19, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, andIn order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will bargain collectively upon request with the International Associa-tion of Machinists, A. F. of L., as the exclusive representative of all employ-ees in the bargaining unit described herein with respect to rates of pay, hoursof employment or other conditions of employment, and ifan understandingis -reached, embody such understanding in a signed agreement.The bar-gaining unit is: all production and maintenance employees including thestock clerk and shipping clerk, and excluding working foremen, office clerical,and supervisory employees with authority to hire, promote, discharge, dis-cipline or otherwise effect changes in the status of employees or effectivelyrecommend such action.We will not recognize the Co-Operative Committee, as the representativeof any of our employees for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and we will not recognize it or any successorthereto for any of the above purposesWe will not dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights or privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Harry Van ScoterCharles J. PassamonteRay Arnold ROBESON CUTLERY COMPANY, INC.505In addition,we will make whole for any loss of pay suffered as a result ofthe discrimination,the following named employees who have already beenreinstated:Charles KraussMarie CalkinsGrace KraussLeroy MasonRuby ConverseCassius HoweWe will notin any manner interferewith, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist International Association of Machinists,A. F. of L., or anyother labor organization,to bargaincollectivelythrough representativesof their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.All our employeesare free to become or remain members of this union, or any other labororganization.We willnot discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employee becauseof membership in oractivityon behalf of any such labor organization.RoimsoN CUTLERY COMPANY, INC.By ------------------------------(Representative)(Title)Dated ------------------------NOTE -Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act afterdischargefrom the ArmedForces.This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.